Citation Nr: 1037505	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-31 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine with degenerative 
joint disease, stenosis, and radiculopathy of the upper 
extremities prior to April 29, 2008.

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine with degenerative 
joint disease, stenosis, and radiculopathy of the upper 
extremities from April 29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956 and 
September 1956 to September 1962. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal was certified to the Board stating that the Veteran is 
currently unrepresented.  However, the claims folder contains a 
VA form 21-22, executed in March 2010, appointing the Disabled 
American Veterans (DAV) as the Veteran's representative.  There 
is no indication in the record that the appointment has been 
revoked.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 
U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From March 31, 2006 to April 29, 2008, the Veteran's cervical 
spine disability was not manifested by limitation of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; by a combined range of motion of the 
cervical spine not greater than 170 degrees; muscle spasm, 
guarding, or localized tenderness severe enough to cause an 
abnormal gait or abnormal spinal contour; or incapacitating 
episodes having a total duration of at least two weeks.

2.  Since April 30, 2008, the Veteran's cervical spine disability 
has not been manifested by a limitation of forward flexion of the 
cervical spine to 15 degrees or less, by favorable ankylosis of 
the entire cervical spine, or by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.


CONCLUSIONS OF LAW

1.  From March 31, 2006 to April 29, 2008, degenerative disc 
disease of the cervical spine with degenerative joint disease, 
stenosis, and radiculopathy of the upper extremities did not meet 
the criteria for an initial evaluation in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5242 (2009).

2.  Since April 30, 2008, degenerative disc disease of the 
cervical spine with degenerative joint disease, stenosis, and 
radiculopathy of the upper extremities did not meet the criteria 
for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
indentified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  He 
was provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).  

Governing Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's degenerative disc disease of the cervical spine 
with degenerative joint disease, stenosis, and radiculopathy of 
the upper extremities has been rated under Diagnostic Code 5242.  
A 10 percent evaluation is in effect for the period prior to 
April 30, 2008, and a 20 percent evaluation has been assigned 
from that date onward.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, a 30 percent 
rating is warranted when forward flexion of the cervical spine is 
15 degrees or less; or when there is favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating requires forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  For VA compensation 
purposes, normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. 38 C.F.R. § 4.71a, Plate 
V.

Additional review was given under the criteria for Diagnostic 
Code 5243, intervertebral disc syndrome.  An intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) either 
under the General Rating Formula for Disease and Injuries of the 
Spine, or under the formula for rating an intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation, when all disabilities are 
combined under 38 C.F.R. § 4.25.

An intervertebral disc syndrome with incapacitating episodes is 
evaluated as follows: having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months (40 percent); 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months (20 percent); and having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months (10 percent). Id. at Formula for rating 
intervertebral disc syndrome based on incapacitating episodes.

Note (1) to this regulation provides that for purposes of 
evaluations under Diagnostic Code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to an intervertebral 
disc syndrome intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Analysis

For the period from March 31, 2006, to April 29, 2008, the 
evidence includes a May 2006 VA examination.  At such 
examination, the Veteran reported constant neck pain, which 
occasionally radiated into his left arm.  He took Tylenol as 
needed for his symptoms.  Objectively, he had 60 degrees of 
forward flexion, extension of 35 degrees, neck rotation of 60 
degrees to the right and 65 degrees to the left, lateral bending 
to 30 degrees on the right and 25 degrees on the left.  
Repetitive motion reduced flexion to 55 degrees, extension to 30 
degrees with complaints of neck discomfort.  He reported no 
periods of incapacitation.  

Subsequent records show continued complaints of and treatment 
related to the cervical spine.  Additional range of motion 
findings sufficient for rating purposes are not noted during this 
period of the appeal.  The Veteran did note in a May 2007 report 
that he was not taking any medication for his neck pain.  

On review, a rating in excess of 10 percent is not warranted 
during the time period in question.  Indeed, there is no evidence 
that the Veteran met the criteria for the higher 20 percent 
evaluation during this appeal, as his forward flexion is greater 
than 30 degrees and his combined range of motion is greater than 
170 degrees, accounting for additional limitation of function on 
repetition due to factors such as pain and weakness.  There is 
also no evidence that the Veteran experienced muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour.  Furthermore, there is no objective evidence of 
incapacitating episodes as defined by regulation throughout the 
appeal period and a higher evaluation based on such episodes is 
thus not warranted.

Additionally, the findings during the period in question fail to 
support assignment of a separation rating for any neurologic 
deficit of the upper extremities.  In this regard, upon VA 
examination in May 2006, there was no weakness and no sensory 
deficit of the upper extremities.  Reflexes were +1 bilaterally, 
which is slightly hypoactive.  However, the totality of the 
evidence shows essentially normal neurologic findings and 
radiculopathy was not diagnosed.  Moreover, a December 2007 
consult showed normal neurologic results.  Thus, despite some 
complaints of pain radiating in to the left arm, there is no 
basis for granting a separate rating for neurologic disorder of 
the upper extremities. 

In sum, the claim for entitlement to an evaluation in excess of 
10 percent for the period from March 31, 2006, to April 29, 2008, 
is denied.

On April 30, 2008, the Veteran was afforded a VA examination of 
his cervical spine.  He reported a constant baseline neck pain 
with a severity of 3 out of 10, with flare-ups to 10 out of 10 in 
intensity.  He additionally reported no periods of incapacitation 
and no surgeries.  He did try to lie down for a few hours to 
avoid a flare-up.  He took medication twice daily for pain and 
used a TENS unit as needed.  Upon examination, the cervical spine 
region revealed objective evidence of painful motion, spasm, and 
tenderness.  The Veteran also had postural abnormality in that 
while in an upright position his neck appeared to stoop forward.  
Range of motion testing revealed 37 degrees of forward flexion 
with pain from 10 degrees to 37 degrees and 23 degrees of 
extension with pain occurring from 11 degrees to 23 degrees.  
Combined range of motion was 162 degrees.  

Records following this examination show continued complaints of 
neck pain radiating into the left upper extremity but do not 
contain information sufficient for rating purposes.  Further, the 
Veteran was treated for neck pain related to adenocarcinoma.

On review of the record, there is no basis for an evaluation in 
excess of 20 percent for the cervical spine disability from April 
30, 2008.  Indeed, the VA examination revealed that the Veteran 
has forward flexion of the cervical spine well in excess of 15 
degrees, even when accounting for additional functional 
limitation due to factors such as pain and weakness.  
Furthermore, there is no showing of ankylosis of the cervical 
spine.  Finally, there is no objective evidence of incapacitating 
episodes as defined by regulation throughout the appeal period 
and a higher evaluation based on such episodes is not warranted.  

Additionally, as the April 2008 VA examination revealed normal 
strength and sensation of the bilateral upper extremities, with 
2+ reflexes, there is no basis for assignment of a separate 
rating for any neurologic disorder.

In sum, the claim of entitlement to an evaluation in excess of 20 
percent since April 30, 2008, is denied.  

Extraschedular Consideration

Finally, the Veteran's disability picture was not so unusual or 
exceptional in nature as to warrant referral of his case to the 
Director or Under Secretary for review for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The current 
schedular criteria adequately compensated the Veteran for the 
current nature and extent of severity of the disability at issue.  
As such, referral for extraschedular consideration is not in 
order.  Thun v. Peake, 22 Vet. App. 111 (2008).

Having reviewed the record with these mandates in mind, the Board 
finds no basis for referral of this case for consideration of 
extraschedular rating.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claims for 
an evaluation in excess of 10 percent for degenerative disc 
disease of the cervical spine with degenerative joint disease, 
stenosis, and radiculopathy of the upper extremities from March 
31, 2006 to April 29, 2008 and in excess of 20 percent since 
April 30, 2008, must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

Prior to April 29, 2008, an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine with 
degenerative joint disease, stenosis, and radiculopathy of the 
upper extremities is denied.

From April 30, 2008, an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine with degenerative 
joint disease, stenosis, and radiculopathy of the upper 
extremities is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


